Citation Nr: 9913316	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  95-38 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include due to undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue, to 
include due to undiagnosed illness.

3.  Entitlement to service connection for sleep disorder, due 
to undiagnosed illness.

4.  Entitlement to service connection for viral syndrome.

5.  Entitlement to an increased (compensable) evaluation for 
hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty in the U. S. Marines from 
June 1963 to April 1968, and in the U. S. Army from November 
1979 to March 1994.  He served in Southwest Asia from October 
1990 to May 1991 during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  

Further development is necessary with regard to the service 
connection issues.  Accordingly, those issues are addressed 
in the REMAND section following a decision on the merits with 
regard to the remaining issue of entitlement to a compensable 
rating for the service-connected left-ear hearing loss 
disability.


FINDING OF FACT

The veteran's hearing loss disability in the left ear is 
manifested by an average puretone threshold at 1000, 2000, 
3000, and 4000 Hertz of 65 decibels, and a speech recognition 
score during the appeal period of 44 percent, which 
demonstrates a level VIII hearing loss in the left ear.



CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss in 
the left ear have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.85, 4.87, Table VI and 
Table VII, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for a compensable evaluation for the service-connected 
hearing loss disability in the left ear is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation of a service-connected disability 
generally is a well-grounded claim).  When a veteran submits 
a well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veteran's claim for an increased evaluation and 
that no further assistance to the veteran with respect to 
this claim is required to comply with 38 U.S.C.A. § 5107(a).

On VA audiology examination in August 1994, pure tone 
thresholds in the left ear were 55 decibels at 1000 Hertz, 55 
decibels at 2000 Hertz, 60 decibels at 3000 Hertz, and 80 
decibels at 4000 Hertz.  The average pure tone decibel loss 
was 63 decibels.  Speech discrimination ability was 44 
percent in the left ear.   

A VA audiology examination report dated in January 1998 
demonstrates that, in the left ear, the veteran had a 60 
decibel loss at 1000 Hertz, a 60 decibel loss at 2000 Hertz, 
a 60 decibel loss at 3000 Hertz, and an 80 decibel loss at 
4000 Hertz.  Therefore, the average puretone decibel loss was 
65 decibels.  In addition, speech discrimination ability was 
72 percent in the left ear.


The evidence indicates that the veteran's left ear hearing 
loss was worse at the VA examination in August 1994 than at 
the VA examination in January 1998.  The August 1994 test 
results demonstrate a left-ear hearing impairment at level 
VIII and the January 1998 test results show a left-ear 
hearing impairment at level V.  38 C.F.R. § 4.87, Table VI 
(1998).  However, both examination results produce the same 
percentage evaluation for the service-connected left-ear 
hearing loss.  Because the hearing loss in the right ear is 
not a service-connected disability, it is considered normal 
for purposes of rating the service-connected hearing loss 
disability in the left ear.  See VAOPGCPREC 32-97 (Aug. 29, 
1997).  Accordingly, the right ear is considered to be a 
level I hearing (0 average puretone decibel loss and 100 
percent speech discrimination).  With either a level V or 
level VIII hearing impairment in the left ear and a level I 
hearing impairment in the right ear, a noncompensable rating 
is assigned.  38 C.F.R. § 4.87, Table VII, Diagnostic Code 
6100.  Accordingly, the evidence does not support a 
compensable rating for the veteran's service-connected 
hearing loss in the left ear.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule in evaluating the service-connected hearing 
loss disability of the left ear.


ORDER

The claim of entitlement to a compensable rating for hearing 
loss of the left ear is denied.

							(Continued on Next Page)

REMAND

The report of the veteran's Agent Orange/Persian Gulf 
Registry examination in 1994 does not appear to be complete.  
Since that time, new VA guidelines for conducting Persian 
Gulf Health Registry examinations have been promulgated, as 
set forth in a joint memorandum of the Undersecretary for 
Benefits and the Undersecretary for Health, dated January 6, 
1998.  The veteran should be given the benefit of these 
changes.  

The veteran had numerous VA examinations in August and 
September 1994, to include a general medical examination in 
August 1994 and a neurology examination in September 1994.  
The veteran has contended that the neurology examination was 
not adequate.  These examination reports do not demonstrate 
that the examiners had the veteran's claims file to review 
prior to the examination.  It is noted in the general medical 
examination report, dated in August 1994, that the veteran 
had had an Agent Orange examination and that those findings, 
including lab work, were not available to be reviewed.

Other than the VA audiology examination report, dated in 
January 1998, the evidence of record contains no VA medical 
records since the examination reports dated in August and 
September 1994.  If the veteran has received any medical 
treatment at VA medical centers, or private facilities, those 
records should be obtained and associated with his claims 
file.

Accordingly, the service connection issues are REMANDED to 
the RO for the following actions:

1.  The RO should contact the veteran and 
request that he submit information 
concerning all VA and private medical 
treatment he has received since 1994.  
The RO must take the appropriate action 
to attempt to obtain copies of all 
identified medical records which are not 
already in the veteran's claims file.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA general medical examination 
conforming to the criteria for conducting 
Persian Gulf War examinations contained 
in the January 6, 1998, memorandum from 
the Under Secretary for Benefits and the 
Under Secretary for Health.  The claims 
file, a copy of this REMAND, and a copy 
of the January 6, 1998, memorandum 
containing the Guidelines for Persian 
Gulf War disability examinations must be 
made available to the examiner.  The 
purpose of this examination, and any 
other necessary examinations, is to 
identify all signs or symptoms that the 
veteran claims to experience on a chronic 
basis as a result of his service in the 
Persian Gulf War, with particular 
emphasis on headaches, chronic fatigue, 
and sleeping problems.  A complete 
history, including the time of initial 
onset as well as the frequency, duration 
and severity of manifestations should be 
elicited from the veteran.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  All 
indicated tests should be conducted.  In 
regard to the veteran's complaints of 
fatigue, the examiner is requested to 
specify whether the veteran has chronic 
fatigue syndrome, and provide supporting 
evidence for such a diagnosis, or whether 
he has symptoms of chronic fatigue due to 
an undiagnosed illness.

3.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
reconsider the veteran's claims for 
service connection, with consideration of 
all applicable laws and regulations, to 
include 38 C.F.R. § 3.317, as 
appropriate.  If the evidence 
demonstrates a disability based on a 
diagnosed illness, the RO should consider 
the claim for service connection on a 
direct basis.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issue in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no 
conclusion, either legal or factual, as to the ultimate 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 



